         Case 2:18-cr-00131-RAJ Document 1468 Filed 10/15/20 Page 1 of 2



 1                                                                  Hon. Richard A. Jones
 2

 3

 4

 5

 6                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 7                                   AT SEATTLE
 8
     UNITED STATES OF AMERICA,                         No. CR18-131RAJ
 9
                              Plaintiff,
10                                                     ORDER DENYING
               v.                                      DEFENDANT’S MOTION FOR
11                                                     EARLY TERMINATION OF
     MARTIN JEFFREY BANKS,                             SUPERVISED RELEASE
12
                              Defendant.
13

14             THIS MATTER comes before the Court on Defendant Martin Banks’ Motion
15   for Early Termination of Supervised Release. Dkt. 1434. Having thoroughly
16   considered the parties’ briefing and the relevant record, the Court finds oral
17   argument unnecessary and hereby DENIES the motion for the reasons explained
18   herein.

19             Mr. Banks seeks early termination of his supervised release after having

20   completed one year of his original three-year term of supervised release. The sole
     basis to support this motion is a medical condition that he suffered from before the
21
     underlying crime was committed, during the time period of the crime for which he
22
     pled guilty and was sentenced, and for the past year of supervision.
23
               Title 18 U.S.C. § 3583(c) provides district courts with authority to grant early
24
     termination of supervised release if, in the discretion of the Court, such relief is
25
     appropriate and in the interests of justice.
26


      ORDER - 1
         Case 2:18-cr-00131-RAJ Document 1468 Filed 10/15/20 Page 2 of 2



 1          The defendant’s medical condition is long standing. Defendant fails to
 2   advance any facts to indicate that continued supervision is affecting his medical
 3   condition or that his medical condition is affecting his ability to comply with the
 4   conditions of supervised release.

 5          It is undisputed that the burden is on the defendant to show a change of

 6   circumstances sufficient to justify termination of supervised release. At best, the
     defendant has presented a benign indication from the Probation Officer reporting
 7
     that Mr. Banks has had no supervised release violations. Compliance with the
 8
     conditions for supervised release is what is expected, and without more there is no
 9
     basis for the Court to grant the relief requested.
10
            For the foregoing reasons, the defendant’s motion for early termination of
11
     supervised release is DENIED.
12
            DATED this 15th day of October, 2020.
13

14

15
                                                          A
                                                          The Honorable Richard A. Jones
                                                          United States District Judge
16

17

18

19

20

21

22

23

24

25

26


      ORDER - 2
